Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.699   Page 1 of 47



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
UNI-SYSTEMS, LLC,

                       Plaintiff,
                                               MEMORANDUM & ORDER
           v.
                                               17-CV-147(KAM)(CLP)
UNITED STATES TENNIS ASSOCIATION
NATIONAL TENNIS CENTER INCORPORATED,
ROSSETTI INC., MATTHEW L. ROSSETTI
ARCHITECT, P.C., HUNT CONSTRUCTION
GROUP, INC., HARDESTY & HANOVER, LLC,
HARDESTY & HANOVER, LLP, MORGAN
ENGINEERING SYSTEMS, INC., MORGAN
KINETIC STRUCTURES, INC., MORGAN
AUTOMATION, INC., and GEIGER GOSSEN
CAMPBELL ENGINEERS, P.C., DBA GEIGER
ENGINEERS,

                    Defendants.
------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           Plaintiff Uni-Systems, LLC (“Uni-Systems”) brings this

action against Defendants United States Tennis Association

National Tennis Center (“USTA”), Rossetti Inc. and Matthew L.

Rossetti Architect, P.C. (“Rossetti P.C.”) (collectively,

“Rossetti”), Hunt Construction Group, Inc. (“Hunt”), Hardesty &

Hanover, LLC and Hardesty & Hanover, LLP (collectively,

“Hardesty & Hanover”), Morgan Engineering Systems, Inc. (“Morgan

Engineering”) and its subsidiaries, Morgan Kinetic Structures,

Inc. (“Morgan Kinetic”), and Morgan Automation, Inc. (“Morgan

Automation”) (collectively, “Morgan”), and Geiger Campbell

Engineers, P.C., (“Geiger”) (collectively, “Defendants”),


                                     1
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.700   Page 2 of 47



alleging patent infringement and trade secret appropriation in

connection with Defendants’ design, manufacture, and operation

of the retractable roofs at the Arthur Ashe Stadium (the “Ashe

Retractable Roof”) and the Louis Armstrong Stadium (the

“Armstrong Retractable Roof”) in Queens, New York.

           Pending before the Court are the renewed motions of

Rossetti and Morgan to dismiss this action for improper venue

pursuant to Rule 12(b)(3) of the Federal Rules of Civil

Procedure (the “Rules”) or, in the alternative, to transfer this

action to the districts in which each group resides in the

interests of justice pursuant to 28 U.S.C. § 1406(a).              This

court, by order dated October 5, 2018, had ruled that venue was

improper as to the claims against Rossetti and Morgan and

granted leave to replead after venue-focused discovery.              (ECF

No. 265, Memorandum & Order (“M&O”).)         Both Rossetti and Morgan

again argue that venue is improper in this district under 28

U.S.C. § 1400(b), the exclusive patent venue statute, because

neither defendant “reside[s]” or has a “regular and established

place of business” in this judicial district.           For the reasons

set forth below, the Court hereby GRANTS both motions and

transfers Uni-Systems’ claims to the appropriate venues.




                                     2
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.701   Page 3 of 47



                                Background 1

    I.    The Alleged Infringement

            Uni-Systems describes itself as the “leading designer

of retractable roof systems in the United States” and has

designed and implemented retractable roof systems for major

stadiums across the country, including Minute Maid Ballpark and

Reliant Stadium in Houston, Texas; Marlins Ballpark in Miami,

Florida; Lucas Oil Stadium in Indianapolis, Indiana; Cowboys

Stadium near Dallas, Texas; and University of Phoenix

(Cardinals) Stadium in Glendale, Arizona.           (ECF No. 325, Second

Amended Complaint (“SAC”), ¶ 18.)         In connection with its

retractable roof designs, Uni-Systems developed valuable

intellectual property, including U.S. Patent Nos. 6,789,360

(“the Retention Mechanism patent”) and 7,594,360 (“the Lateral

Release patent”), and trade secrets in nine categories.             (Id. ¶¶

19–36.)

            Around 2011, Uni-Systems learned that USTA planned to

construct a retractable roof over the Arthur Ashe Stadium at the

USTA Billie Jean King National Tennis Center in Flushing, Queens

(the “NTC”).    (Id. ¶ 78.)     USTA hired Hunt to serve as the

project design-builder.       (Id. ¶ 79.)      As the design-builder,

Hunt contracted with Rossetti P.C., for design activities and


1 The following facts are taken from Uni-Systems’ Second Amended Complaint,
the parties’ motion papers, and the exhibits thereto.



                                      3
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.702     Page 4 of 47



responsibilities.     (Id. ¶ 80.)    Rossetti P.C. served as the

official project architect and worked with Rossetti Inc. to

provide design and architectural services.            (Id.)   Hunt

contracted with Morgan Kinetic, a division of Morgan

Engineering, to supply roof mechanism design and construction

services for the project.      (Id. ¶ 81.)     Morgan Engineering

subcontracted with Hunt to provide design-build services to

engineer and fabricate the retractable roof.            (Id.)   Uni-Systems

alleges the Ashe Retractable Roof infringes on its Retention

Mechanism and Lateral Release patents.         (Id. ¶¶ 92-96.)

           Uni-Systems later learned that USTA had hired Hunt to

serve as the construction manager responsible for construction

of a retractable roof over the Louis Armstrong Stadium at the

NTC.   (Id. ¶¶ 97-98.)     The defendants reprised almost identical

roles to those played in constructing the Ashe Retractable roof.

Rossetti P.C. served as the project architect and worked with

Rossetti Inc. in connection with designing the Armstrong

Retractable Roof.     (Id. ¶ 99.)    Morgan Kinetic provided

construction and electrical design services for the project,

subcontracting the former to Morgan Engineering and the latter

to Morgan Automation.      (Id. ¶ 100.)    Uni-Systems alleges that

the Armstrong Retractable Roof infringes on its Lateral Release

patent.   (Id. ¶¶ 109-11.)




                                     4
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.703   Page 5 of 47




   II.   The Alleged Infringers

           Whether venue in the Eastern District of New York as

to Rossetti and Morgan is proper turns on whether either has a

“regular and established place of business” in this district.

The following summarizes the facts relevant to this inquiry.

         a. Rossetti

           Rossetti Inc. is an architectural firm incorporated in

Michigan with its place of business at 160 West Fort Street in

Detroit, Michigan.     (ECF No. 345-3, Decl. of David Richards

(“Richards Decl.”), ¶ 4.)      Rossetti P.C. is a New York

corporation with a registered address at 1359 Broadway in

Manhattan, which it uses to receive service of process and

limited mail.    (Id. ¶¶ 8-9.)     Rossetti P.C. was formed to comply

with New York’s requirement that an architect of record in an

in-state project be registered in the state.           (Id. ¶¶ 11-12.)

Rossetti P.C. has no employees of its own, shares a physical

space with Rossetti Inc., and delegates its architectural work

to employees of Rossetti Inc.       (Id. ¶¶ 8, 15.)

           Rossetti’s relationship with USTA began in 1990 with

its design of the Arthur Ashe Stadium.         (ECF No. 348-1, Rossetti

30(b)(6) Deposition Transcript (“Rossetti Dep.”), at 13:10-15.)

After completion of the Arthur Ashe Stadium in 1997, Rossetti

served as the architect for the USTA’s renovation of the Louis


                                     5
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.704   Page 6 of 47



Armstrong Stadium from 1997 to 1998.         (Id. at 36:01-02.)

Rossetti continued to work with USTA on other projects from at

least 2000 through 2012, assisting in, inter alia, the

development of a master plan for the NTC.          (Id. at 46:01–08,

48:08–18.)    Rossetti sent employees to the NTC during this

period for meetings.      (Id. at 48:08–18, 51:12–22.)

            More recently, since 2011, Rossetti has participated

in roughly a dozen projects 2 at the NTC, including the Ashe

Retractable Roof (2013-2016) and the Armstrong Retractable Roof

(2016-2018).    (ECF No. 348-2, Rossetti’s Second Supplemental

Responses to Uni-Systems’ First Set of Individual

Interrogatories (“2nd Supp. Responses”), at 9-11.)           Rossetti

generally provided architectural services for projects in six

phases: (1) Programming; (2) Concept Development; (3) Schematic

Design; (4) Design Development; (5) Construction Documents; and

(6) Construction Administration.          (Rossetti Dep. at 14:11–15:01;

16:13–22; 19:06–12; 23:17–24:03; 26:01–06; 27:07–16; 37:22–24,

80:04–25.)     Rossetti’s work on its projects for NTC between 2011



2 Rossetti’s supplemental responses to Uni-Systems’ interrogatories, dated

December 20, 2018, indicated its involvement in a number of smaller projects
for USTA in the same time frame: Heineken Café (Jan. 10, 2011 to Jan. 24,
2013); West Courts Renovation (Mar. 26, 2013 to May 3, 2016); Grandstand
Stadium Renovations (July 19, 2013 to Jan. 26, 2018); South Courts
Renovations (July 16, 2013 to July 24, 2018); Mercedes Café (Feb. 17, 2016 to
Nov. 29, 2017); Champions Restaurant (June 19, 2016 to Oct. 4, 2017); Suite
Pantry (July 9, 2016 to July 12, 2017); Broadcast Stadium Building (Mar. 9,
2017 to “present”); and Players’ Locker Room Renovations (Apr. 5, 2017 to
Aug. 21, 2018). (2nd Supp. Responses, at 9-11.)



                                      6
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.705   Page 7 of 47



and 2018, except local meetings and field services during

construction, was performed in Rossetti’s Detroit, Michigan

facility by Rossetti’s employees in Detroit.           (Richards Decl. ¶

5.)

           Rossetti was required to send employees from Detroit

to visit the NTC for certain portions of its work.           (See id.;

Rossetti Dep. at 82:12-15; ECF No. 348-3, Master Services

Agreement (“Ashe Agreement (USTA-Rossetti)”), Ex. 8, § V(d); ECF

No. 348-4, Professional Services Agreement (“Armstrong Agreement

(Hunt-Rossetti)”), Art. 1.12.4.2; ECF No. 345-5, Master Services

Agreement (“Armstrong Agreement (USTA-Rossetti)”), Ex. B.)

Rossetti employees traveled to the NTC for on-site meetings

during the concept development phase (see Rossetti Dep. at

17:08-11) and visited the construction sites to observe

construction during the construction administration phase (see

id. at 32:03-08) of its projects.        In practice, Rossetti’s

attendance during the construction administration phase of its

projects varied, ranging from once every two weeks to several

days a week, at the end of the phase.         (Rossetti Dep. at 36:14-

37:17, 39:02-40:12.)      On average, during the period between 2011

and 2018, a Rossetti employee traveled to the Eastern District

of New York once every two weeks.        (2nd Supp. Responses, at 8.)

To facilitate visits, Rossetti was granted reasonable access to




                                     7
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.706   Page 8 of 47



the project sites.     (Ashe Agreement (USTA-Rossetti), Ex. A §

V(f), 19; Armstrong Agreement (USTA-Rossetti), Ex. B.1, 23–24.)

           In addition to having to attend on-site meetings and

observe construction, as detailed above, Rossetti had other

responsibilities, which occurred primarily during the

construction administration phase of its projects.            Rossetti

reviewed trade submittals, which are documents or samples,

created based on Rossetti’s designs, of the actual materials to

be used in a project.      (Rossetti Dep. at 28:06–29:02.)         Rossetti

reviewed the submittals to confirm they matched the design’s

scope and intent.     (Id.)   Rossetti’s 30(b)(6) witness testified

that although it may not be “wise” to proceed without Rossetti’s

approval of a trade submittal, Rossetti “[could not] prevent

someone from proceeding.”      (Id. at 29:06-29:11.)        Rossetti

responded to requests for information, which were generally

requests for interpretations of Rossetti’s construction

documents.    (Id. at 30:02-25.)     Rossetti also reviewed and

certified requests for progress payments, which entailed

Rossetti confirming, based on its observations, that certain

work was completed and should be paid for.            (Id. at 31:01-21.)

(See also generally Armstrong Agreement (Hunt-Rossetti), Art.

1.12.4; Armstrong Agreement (USTA-Rossetti, Ex. B.1, 23–24.)

Review of trade submittals and requests for information occurred

in Detroit.    (Rossetti Dep. at 82:19-20.)


                                     8
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.707   Page 9 of 47



        b. Morgan

           Morgan Engineering is an engineering company

incorporated in Ohio.      (ECF No. 346-2, Declaration of Mark Fedor

(“Fedor Decl.”), ¶ 6.)      Morgan Automation and Morgan Kinetic,

both subsidiaries of Morgan Engineering, are also incorporated

in Ohio.   (Id. ¶¶ 5-6.)     All Morgan entities have their

principal place of business in Alliance, Ohio.           (Id. ¶ 7.)

           Morgan contracted with Hunt to provide services

related to the roof mechanizations for the Ashe and Armstrong

Stadiums on March 20, 2014 and October 17, 2016, respectively.

(ECF No. 348-6, Professional Services Agreement (“Ashe Agreement

(Hunt-Morgan)”); ECF No. 348-7, Professional Services Agreement

(“Armstrong Agreement (Hunt-Morgan)”).)         Morgan’s role entailed

designing aspects of the roofs and building mechanization

components.    (ECF No. 346-1, Decl. of Brian Mertes, Esq., Ex. A,

Morgan 30(b)(6) Deposition Transcript (“Morgan Dep.”), at 14:01-

15:03, 33:08–34:08.)      Morgan provided its design and

construction services in five phases: (1) Pre-Design; (2)

Engineering and Manufacturing; (3) Erection; (4) Electrical; and

(5) U.S. Open Preparation.       (See id. at 107:10-14.)       Morgan

completed the design and manufacture of the moving parts for the

roofs in Ohio.    (Opp. at 6.)

           Morgan sent employees to the NTC to perform its

obligations under the agreements.        (Morgan Dep. at 126:09–25;


                                     9
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.708    Page 10 of 47



127:16–20.)    Morgan employees visited the NTC for meetings

during the pre-design phase (id. at 66:11-24; ECF No. 347, Uni-

Systems Opp. (“Opp.”), at 6 (citing Ashe Agreement (Hunt-

Morgan), § 3.5; Armstrong Agreement (Hunt-Morgan), § 3.5)); to

provide on-site technical representation and inspection during

the erection phase (Morgan Dep. at 67:15–69:22, 80:19–81:01;

Opp. at 6 (citing Ashe Agreement (Hunt-Morgan), §§ 9.5, 13.1;

Armstrong Agreement (Hunt-Morgan), §§ 9.5, 13.1)); to supervise

electrical contractors during the electrical phase, (Morgan Dep.

at 50:09-51:23); and to test the function of each retractable

roof, on two “move” days for Ashe and five “move” days for

Armstrong, at the U.S. Open Preparation Stage (id. at 44:09–

46:14; 118:12–14).      Morgan had some responsibility for

maintaining safety on the sites during the Erection Phase.

(Opp. at 6 (citing Ashe Agreement (Hunt-Morgan), §§ 25.1– 25.4;

Armstrong Agreement (Hunt-Morgan), §§ 25.1–25.4).)            The

Armstrong project ended for Morgan in June 2018.            (Morgan Dep.

at 53:25-54:03.)     Morgan estimates its employees visited the NTC

roughly 60 times between March 2014 and June 2018.            (Id. at

126:04-08.)

            On August 14, 2017, Morgan entered into a subcontract

which obligated it to conduct periodic maintenance of the roof.

(Id. at 54:15-18; Opp. at 7-8 (citing ECF No. 348-9, Maintenance

Agreement (“Subcontract Agreement (H&H-Morgan)”).)            The


                                     10
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.709    Page 11 of 47



subcontract requires that Morgan conduct quarterly maintenance

of the roofs and test and maintain the roofs for the two weeks

prior to and during the U.S. Open each year.           (Maintenance

Agreement (H&H-Morgan), Ex. C.) 3

                            Procedural History

            On November 11, 2017, Uni-Systems filed this patent

infringement and trade secret misappropriation action.               (ECF No.

1, Compl.)    The complaint asserted two counts of patent

infringement against, inter alia, Rossetti Inc. and Morgan

Engineering.     (Id. ¶¶ 57-84.)     Rossetti Inc. and Morgan

Engineering answered the complaint and counterclaimed for

declaratory judgments of invalidity and noninfringement.               (ECF

No. 55, Ans. (Morgan); ECF No. 58, Ans. (Rossetti).)               Both

indicated in their answers that they did not contest that venue

in this district was appropriate for purposes of this action.

(Ans. (Morgan); Ans. (Rossetti).)

    I.   First Motion to Dismiss for Improper Venue

            On May 22, 2017, the United States Supreme Court

issued its decision in TC Heartland LLC v. Kraft Foods Group




3 Morgan agreed to venue in this district under its contracts with Hunt and
Hardesty & Hanover. (Opp. at 5, 7 (citing Ashe Agreement (Hunt-Morgan), §
34.3; Armstrong Agreement (Hunt-Morgan), § 34.3; Subcontract Agreement
(Hardesty & Hanover-Morgan), Ex. 1 § 1.37); Morgan Rep. at 1-2.) Uni-Systems
does not allege that it can enforce these provisions and cites them only as
evidence that Morgan viewed this district as a “logical, fair, and convenient
venue for any suit arising out of its work at the NTC Campus.” (Opp. at 23.)



                                     11
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.710   Page 12 of 47



Brands LLC, 137 S. Ct. 1514 (2017), which significantly

tightened the law on patent venue.         Following TC Heartland,

Rossetti Inc. and Morgan Engineering, relying on the change in

law, requested leave to file motions to dismiss Uni-Systems’

complaint for improper venue pursuant to Rule 12(b)(3).              Uni-

Systems simultaneously sought leave to file an amended

complaint.    Uni-Systems’ proposed amended complaint set forth

additional allegations as to venue, which were largely

conclusory and parroted the patent venue statute.            (See ECF No.

151-2, Proposed First Amended Complaint, ¶ 10.)            The Court

ordered that the parties file their oppositions to Uni-Systems’

motion to amend, incorporating their arguments for dismissal.

(ECF Dkt. Order Oct. 24, 2017.)

            Rossetti Inc. and Morgan Engineering opposed Uni-

Systems’ motion for leave to amend and moved for dismissal,

arguing, inter alia, that the proposed amended complaint failed

to establish venue over either set of entities.            (ECF No. 187,

Rossetti’s Opp. & Mot.; ECF No. 200, Morgan’s Opp. & Mot.)               Both

argued that Uni-Systems’ conclusory allegations did not meet the

necessary elements of patent venue, namely, that either group of

entities resided in, or had a regular and established place of

business in, this district.       28 U.S.C. § 1400(b).

            Uni-Systems responded that the Ashe and Armstrong

construction sites qualified as the “places of business” of the


                                     12
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.711   Page 13 of 47



defendants, as both Rossetti and Morgan worked at those

locations, and that said sites were “regular and established”

places of business because the projects occurred over a five-

year span.    (ECF No. 192-1, Uni-Systems’ Rep. in Support of Mot.

to Amend, at 21-23.)      Uni-Systems argued the entities ratified

the stadia as their places of business: both Rossetti Inc. and

Morgan Engineering promoted their involvement in the projects on

their websites, with Rossetti Inc. further representing that it

has “served as the . . . United States Tennis Association’s

master planner and architect since 1990.”             (Id. at 23-25.) 4   Uni-

Systems argued these entities exercised control over the sites,

a relevant consideration as to whether the sites are a “place”

of the defendants, as manifested by their ability to:

      [D]irect which of their respective employees may access the
      site; direct and oversee their respective employees’
      activities while on site; keep unauthorized people out of
      the construction site; and otherwise exert sufficient
      authority over the site to ensure that the Arthur Ashe
      Stadium and Louis Armstrong Stadium roofs are built safely
      and as designed.

(Id. at 24-25.)

            On October 5, 2018, the court issued a Memorandum &

Order finding Uni-Systems’ allegations and evidence insufficient

to demonstrate that either Rossetti Inc. or Morgan Engineering

resided in, or had a regular and established place of business


4 The Court rejected Uni-Systems’ additional argument that Rossetti and Morgan
had waived their right to object to venue. (M&O at 9-13.)



                                     13
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.712   Page 14 of 47



in, this district.      (ECF No. 265, Mem. & Order (“M&O”), at 15-

16.)     The court found that none of Uni-Systems’ allegations

demonstrated that the stadia were places of the defendants.

(Id. at 16.)     The evidence demonstrated only that Rossetti Inc.

and Morgan Engineering “provided services on-site to the actual

owners of the Arthur Ashe and Louis Armstrong Stadiums.”               (Id.

at 14.)     As Uni-Systems sought limited venue-specific discovery,

however, the Court denied the motions to dismiss for improper

venue, without prejudice, and granted Uni-Systems’ leave to file

an amended complaint.      (Id. at 16-17.)

   II.    Second Motion to Dismiss for Improper Venue

             Uni-Systems filed a First Amended Complaint (dated

October 11, 2018) (ECF No. 268, First Am. Compl.) and Second

Amended Complaint (dated December 28, 2018) (ECF No. 325, Second

Amended Complaint) in quick succession, adding Rossetti P.C.,

Morgan Kinetic, and Morgan Automation as parties.             The Second

Amended Complaint, drafted after the close of venue-related

discovery, set forth additional venue-related allegations.

Morgan and Rosetti promptly moved to dismiss the Second Amended

Complaint for improper venue under Rule 12(b)(3) or, in the

alternative, to transfer under § 1406(a).             (ECF No. 345, Rosetti

Mot. to Dismiss (“Ros. Mot.”); ECF No. 346, Morgan Mot. to

Dismiss (“Mor. Mot.”); Opp.; ECF No. 348, Uni-Systems Decl. in




                                     14
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.713    Page 15 of 47



Supp.; ECF No. 345-10, Rosetti Rep. (“Ros. Rep.”); ECF No. 349,

Morgan Rep. (“Mor. Rep.”).) 5

                            Standard of Review

            When a defendant challenges venue in a patent

infringement action pursuant to Rule 12(b)(3), the plaintiff

bears the burden of showing that venue is proper.            In re ZTE

(USA) Inc., 890 F.3d 1008, 1012-13 (Fed. Cir. 2018).               The

reviewing court may consider facts outside of the pleadings.

Allied Dynamics Corp. v. Kennametal, Inc., 965 F. Supp. 2d 276,

287–88 (E.D.N.Y. 2013).       Unless the court holds an evidentiary

hearing, 6 the plaintiff need only make a prima facie showing of

venue.    Peerless Network, Inc. v. Blitz Telecom Consulting, LLC,

No. 17-CV-1725 (JPO), 2018 WL 1478047, at *4 (S.D.N.Y. Mar. 26,

2018) (citing Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 355



5 Uni-Systems later moved to amend its complaint to re-plead induced
infringement claims against Rossetti, Geiger, Morgan, and Hardesty & Hanover,
and to include USTA and USTA NTC as parties. (See generally ECF No. 383-33,
Annotated Proposed Third Amended Complaint.) None of the proposed amendments
appear to impact the instant motion.

6 “[I]t may be appropriate for the district court to hold an evidentiary
hearing before resolving [a] Rule 12(b)(3) motion” if there are disputed
facts relevant to the venue determination. Allied Dynamics, 965 F. Supp. 2d
at 287-88 (citing New Moon Shipping Co. v. MAN B & W Diesel A.G., 121 F.3d
24, 29 (2d Cir. 1997)). Whether to hold a hearing and the scope and method
of the hearing is within the court’s sound discretion. See id. (citing
Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1139 (9th Cir. 2004)). The
Court’s M&O noted that Uni-Systems requested discovery and a hearing on
venue, but it only appears to have requested the former. (See ECF No. 192-1,
Uni-Systems Rep. in Supp. of Mot. to Amend, at 25-26.) No party requested an
evidentiary hearing on venue in their proposed scheduling order for these
motions, or in their motion papers (ECF No. 339, Proposed Scheduling Order;
Rossetti Mot.; Morgan Mot.; Opp.), and as the parties do not dispute the
facts – just their implications – the Court would find one unnecessary.



                                     15
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.714   Page 16 of 47



(2d Cir. 2005)).     In analyzing whether the plaintiff has met

this burden, courts must “view all the facts in a light most

favorable to plaintiff.”       Phillips v. Audio Active Ltd., 494

F.3d 378, 384 (2d Cir. 2007).

                                 Discussion

            Rossetti and Morgan move to dismiss Uni-Systems’

complaint for improper venue pursuant to Rule 12(b)(3).               Whether

venue is proper in this action is governed by 28 U.S.C. §

1400(b), the “‘sole and exclusive provision controlling venue in

patent infringement actions.’”        TC Heartland LLC v. Kraft Foods

Grp. Brands LLC, 137 S. Ct. 1514, 1520-21 (2017) (quoting Fourco

Glass Co. v. Transmirra Prod. Corp., 353 U.S. 222, 229 (1957)).

Venue is proper under § 1400(b) “in the judicial district [1]

where the defendant resides, or [2] where the defendant has

committed acts of infringement and has a regular and established

place of business.”      28 U.S.C. § 1400(b).         For the reasons set

forth below, the court finds that venue is not proper in this

district as to the movants, and Uni-Systems’ claims against

Rossetti and Morgan should be transferred, respectively, to the

Eastern District of Michigan and the Northern District of Ohio.

   I.    Interpreting the Patent Venue Statute

            In considering whether venue is appropriate under the

patent venue statute, courts must be mindful that “patent venue

is narrower than general venue — and intentionally so.”


                                     16
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.715   Page 17 of 47



Peerless Network, 2018 WL 1478047, at *2.             “‘Congress adopted

the predecessor to § 1400(b) as a special venue statute in

patent infringement actions to eliminate the ‘abuses engendered’

by previous venue provisions allowing such suits to be brought

in any district in which the defendant could be served.’”               Id.

(quoting Schnell v. Peter Eckrich & Sons, Inc., 365 U.S. 260,

262 (1961)).     “The statute’s ‘main purpose’ was to ‘give

original jurisdiction to the court where a permanent agency

transacting the business is located.’”         In re Cray Inc., 871

F.3d 1355, 1361 (Fed. Cir. 2017) (quoting 29 Cong. Rec. 1900

(1897) (statement of Rep. Lacey)).         “Jurisdiction would not be

conferred by ‘[i]solated cases of infringement’ but ‘only where

a permanent agency is established.’”         Id. (quoting 29 Cong. Rec.

1900 (1897) (statement of Rep. Lacey)).

            In light of the legislative history, courts have

cautioned that “[t]he provisions of § 1400(b) are not to be

liberally construed.”      In re Cordis Corp., 769 F.2d 733, 736

(Fed. Cir. 1985).      Indeed, “[t]he requirement of venue is

specific and unambiguous; it is not one of those vague

principles which, in the interests of some overriding policy, is

to be given a ‘liberal’ construction.”         Schnell, 365 U.S. at 262

(quoting Olberding v. Illinois Cent. R. Co., 346 U.S. 338, 340

(1953)).    Courts must therefore be careful not to “conflate

showings that may be sufficient for other purposes, e.g.,


                                     17
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.716   Page 18 of 47



personal jurisdiction or the [doing business standard of the]

general venue statute, with the necessary showing to establish

proper venue in patent cases.”        Cray, 871 F.3d at 1361.

   II.   Timing Under the Patent Venue Statute

            There is some uncertainty as to the timing for

determining patent venue.       In re Google LLC, 949 F.3d 1338, 1340

(Fed. Cir. 2020).      One group of courts holds that venue should

be determined based on the facts existing at the time the action

is filed, as doing so better comports which the plain language

of the statute.     See, e.g., NetSoc, LLC v. Chegg Inc., Nos. 18-

cv-10262 (RA) et al., 2019 WL 4857340, *2 (S.D.N.Y. 2019)

(noting that venue is appropriate in a venue where a defendant

“resides” or “has” a place of business).          Other courts, however,

appear to have carved out a limited exception for patent cases

under which venue is determined based on the facts existing at

the time the cause of action accrues, if suit is filed within a

reasonable time thereafter.       See, e.g., San Shoe Trading Corp.

v. Converse Inc., 649 F. Supp. 341, 345 (S.D.N.Y. 1986).              This

exception is driven by a desire to prevent defendants from

avoiding suit in a given venue by retreating from the district

after committing acts of infringement.         See, e.g., Welch Sci.

Co. v. Human Eng’g Inst., Inc., 416 F.2d 32, 35 (7th Cir. 1969).

            Rossetti argues that the earliest relevant time for

determining patent venue is when the cause of action accrues.


                                     18
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.717   Page 19 of 47



(Ros. Mot. at 6.)      Rossetti dates the accrual of Uni-Systems’

causes of action against it to March 19, 2014, the date its

alleged infringement began through the provision of field

services under the Hunt contract.         (Id.)   Uni-Systems agrees

that venue is to be assessed when the cause of action accrues.

(Opp. at 11.)     But Uni-Systems takes issue with Rossetti’s

apparent assertion that events occurring before accrual are not

relevant, arguing that the “regular and established” requirement

of the patent venue statute inherently demands a look back in

time to consider the history of the defendant’s business and

conduct in a given district.        (Id.)   Uni-Systems may be correct,

but this dispute is immaterial, as considering the events which

occurred at the NTC prior to 2014 does not materially affect the

outcome of the instant motions.

            Morgan argues that venue should be determined based on

the facts as they exist at the time the action is commenced, but

recognizes that, in the patent context, some courts will look to

the state of facts that existed at the time the cause of action

accrued.    (Mor. Mot. at 5.)     Morgan notes, however, that neither

line of precedent considers exclusively post-filing activity in

establishing venue.      See, e.g., Omega Patents, LLC v. CalAmp

Corp., No. 13-cv-1950-Orl-40DCI, 2017 WL 4990654, at *3 (M.D.

Fla. Sept. 22, 2017) (“[V]enue must be determined at the time

the action is filed and not at some future date in the


                                     19
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.718   Page 20 of 47



proceedings.”).     As a result, Morgan asserts, and Uni-Systems

disagrees, that events that occur after filing are not relevant

to the venue analysis.      (Mor. Mot. at 13; Opp. at 12.)          Though

the court agrees with those decisions holding that venue is

determined based on the facts existing at the time the plaintiff

commences an action, see, e.g., NetSoc, 2019 WL 4857340, at *2,

the post-filing events – namely, Morgan’s maintenance contract –

would not materially change the outcome of these motions. 7

    III. Application of the Patent Venue Statute

            As noted above, § 1400(b) provides for venue (1) where

a defendant “resides” or (2) where a defendant has committed

acts of infringement and has a regular and established place of

business.    28 U.S.C. § 1400(b).      Uni-Systems concedes none of

the Rossetti or Morgan entities “resides” in this district. 8              It




7 “In patent infringement actions, venue must be established individually as

to each defendant named in the action.” Tour Tech. Software, Inc. v. RTV,
Inc., 377 F. Supp. 3d 195, 210 (E.D.N.Y. 2019) (citing Magnacoustics, Inc. v.
Resonance Tech. Co., No. 97-1247, 1997 WL 592863, at *1 (Fed. Cir. Sept. 25,
1997)). Thus, the court should consider whether Uni-Systems has established
venue as to each specific entity. But both Uni-Systems and Rossetti and
Morgan refer to the defendants’ collective conduct in their motion papers.
In this case, however, the distinction is academic. Even assuming one entity
out of each constituent group – say, Rossetti Inc. and Morgan Engineering –
completed all acts described by the parties, it would still be insufficient
to render venue proper in this district.

8 For patent venue purposes, a corporate defendant resides in its state of
incorporation, TC Heartland, 137 S. Ct. at 1521, and in a state with multiple
judicial districts, resides in the single judicial district within that state
where it maintains a principal place of business, or its registered office,
In re BigCommerce, Inc., 890 F.3d 978, 986 (Fed. Cir. 2018). Uni-Systems
concedes none of the Rossetti or Morgan entities is incorporated in this
district.



                                     20
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.719   Page 21 of 47



must, therefore, show that Rossetti and Morgan both committed

acts of infringement in this district and had a regular and

established place of business in this district.             Neither

Rossetti nor Morgan challenge, for venue purposes, Uni-Systems’

allegation that they infringed on its patents in this district.

            Whether venue is proper thus turns on whether Rossetti

or Morgan had a regular and established place of business in

this district during the relevant period.             In In re Cray, the

Federal Circuit explained that the “regular and established

place of business” inquiry entails “three general requirements”:

(1) there must be a physical place in the district; (2) it must

be a regular and established place of business; and (3) it must

be the place of the defendant.”        Id. at 1360.       “If any statutory

requirement is not satisfied, venue is improper under §

1400(b).”    871 F.3d 1355.

            It is important, however, to bear in mind that the

Cray panel – after articulating the foregoing requirements –

explained that “no precise rule has been laid down” to govern

whether a defendant has a regular and established place of

business in a district.       Id. at 1362.    “[E]ach case depends on

its own facts.”     Id.   The Cray requirements merely “inform

whether there exist the necessary elements, but do no supplant

the statutory language.”       Id.   The analysis, in all cases, “must

be closely tied to the language of the statute.”             Id.


                                     21
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.720   Page 22 of 47



            At this stage of the litigation – at which Uni-Systems

need only establish a prima facie case for venue – the court

finds that Uni-Systems has met the first element of the Cray

test of a physical place in this district.            Uni-Systems,

however, fails to satisfy the “regular and established place of

business” or place “of the defendant” elements.

         A. Element #1: “Physical Place” in the District

            The first requirement is that the defendant has a

physical “place” in the district.         In re Google LLC, 949 F.3d

1338, 1343 (Fed. Cir. 2020).        The Cray court, relying on the

dictionary definition of “place,” ruled that “[w]hile the

‘place’ need not be a ‘fixed physical presence in the sense of a

formal office or store,’ there must still be a physical,

geographical location in the district from which the

[defendant’s] business is carried out.”          Cray, 871 F.3d at 1362.

This element is satisfied by a branch office, sales showroom, or

warehouse, see, e.g., San Shoe, 649 F. Supp. at 345, a table at

a flea market, Google, 949 F.3d at 1343, shelf in a supermarket,

Peerless Network, 2018 WL 1478047, at *3, or even a physical

data server, Seven Networks, LLC v. Google LLC, 315 F. Supp. 3d

933, 939 (E.D. Tex. 2018).

                    i. Rossetti

            Uni-Systems points to the NTC, and more specifically,

“the construction sites for the dozens of projects there for


                                     22
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.721   Page 23 of 47



which Rossetti was the architect,” as the physical place(s) from

which Rossetti’s business is carried out.             (SAC ¶ 12.)    Rossetti

argues that Uni-Systems’ allegations are insufficient because

Rossetti did not possess any place in the NTC, or in the Eastern

District of New York, for the purpose of conducting regular or

ongoing business.      (Ros. Mot. at 7.)

            As support, Rossetti cites Regents of the University

of Minnesota v. Gilead Sciences, Inc., 299 F. Supp. 3d 1034 (D.

Minn. 2018).     In Regents, the court found that the defendant did

not have a physical place in the district.             Id. at 1040-41.     The

court noted that “[n]one of [the defendant’s] employees worked

from a stand-alone business office in [the district], but

instead, work in the field, visiting healthcare providers.”                Id.

at 1041.    The court finds the same here – none of Rossetti’s

employees work at a stand-alone business office in the district;

instead, they simply perform work at the NTC, as needed.

            Moreover, the Federal Circuit stated in Cray that the

physical place element requires a place from which the business

of the defendant is carried out, not merely a place at which its

business is carried out.       Cray, 871 F.3d at 1362.        Although this

may appear to be a matter of semantics, “[i]n a sense, the

preposition is key” – Rossetti carried out its business at the

construction sites, by providing the limited services described

above, but it is not unreasonable to argue that Rossetti did not


                                     23
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.722   Page 24 of 47



carry out business from the NTC.          Peerless Network, 2018 WL

1478047, at *4 (contrasting conducting business from a place

with conducting business through equipment).           Indeed, as courts

have stated, a place of business is “a location where, for

example, products are made, customers are served, or business

decisions are made.”      Id.

            The court, however, is inclined to agree with Uni-

Systems.    Given that Rossetti was obligated to provide at least

some services at the NTC, it is fair to characterize Rossetti as

carrying out these on-site portions of its obligations from the

NTC, or, more specifically, the construction sites located

therein at the relevant time. 9       See, e.g., Tour Tech. Software,

Inc. v. RTV, Inc., 377 F. Supp. 3d 195, 205 (E.D.N.Y. 2019)

(“Plaintiff has made a prima facie showing of this factor.

[Defendant’s] argument that it does not have a physical location

in this district in part because it ‘does not rent or own any

property in New York’ is not determinative.           The Court in In re

Cray explained that the ‘place’ requirement is satisfied if

there is a ‘physical, geographical location in the district from

which the business of the defendant is carried out.’” (citing In

re Cray, 871 F.3d at 1362)).        Uni-Systems has, consequently,


9 Uni-Systems alternates between asserting that the NTC as a whole, rather

than the construction sites in particular, constitute the “place(s)” of
Rossetti. To the extent the distinction is material to the analysis, it is
incorporated in the discussion below.



                                     24
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.723   Page 25 of 47



pointed to a place in the district from which the defendant has

carried out business.      Whether the place is a regular and

established place of business, or can be considered one “of the

defendant,” is addressed in the remainder of the Cray analysis.

                   ii. Morgan

            Uni-Systems identifies the NTC, and more specifically,

“the construction site for Arthur Ashe Stadium and the completed

structure, the construction site for the Louis Armstrong Stadium

and the completed structure, and the completed control room for

operating the retractable roofs,” as the physical place(s) for

Morgan.    (SAC ¶ 14.)    Morgan does not appear to contest this

element but focuses instead on whether the identified place(s)

are “regular and established places of business” or “of Morgan.”

(See Mor. Mot. at 7-8.)       For the reasons stated above, the court

finds Uni-Systems’ assertions sufficient at this juncture.

          B. Element #2: “Regular & Established Place of Business”

            The second requirement is that the place be a “regular

and established place of business.”         Cray, 871 F.3d at 1362

(emphasis added).      Courts seeks to discern “whether the

corporate defendant does its business in [a given] district

through a permanent and continuous presence.”           Cordis, 769 F.2d

at 737.    There are two parts to this inquiry, considered

separately – whether the defendant’s place of business is

“regular” and “established.”        Cray, 871 F.3d at 1362.


                                     25
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.724   Page 26 of 47



            A business may be “regular” if it “operates in a

‘steady[,] uniform[,] orderly[, and] methodical’ manner.”              Cray,

871 F.3d at 1362 (quoting Whitney, supra, at 5050.)            Sporadic

activity is not enough, nor is performing a single act in a

business (though a series of such acts would qualify).              Id.    A

business may be “established” where it is “settle[d] certainly,

or fix[ed] permanently.”       Cray, 871 F.3d at 1363 (quoting

Establish, Black’s Law Dictionary (1st ed. 1891)).            A transient

place or location established for a particular transaction is

insufficient.     See, e.g., RegenLab USA LLC v. Estar Techs. Ltd.,

335 F. Supp. 3d 526, 550 (S.D.N.Y. 2018) (citing Phillips v.

Baker, 121 F.2d 752, 756 (9th Cir. 1941)).            A business can move,

but the key is that the defendant be settled in the place for

some meaningful period of time, not merely temporarily.              Id.

            The Federal Circuit identified two benchmarks in Cray

to assist district courts in determining whether a business is

regular and established.       Knapp-Monarch Co. v. Casco Prod.

Corp., 342 F.2d 622 (7th Cir. 1965), at one end of the spectrum,

found that a defendant’s semiannual appearance at a trade show

did not satisfy § 1400(b).       Id. at 625 (“Although the show

itself may have been a semiannual event and thus ‘regular’ in

that sense, Casco’s participation in it constituted a temporary

presence in Chicago rather than a regular and established place

where one could transact business with the defendant from day to


                                     26
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.725    Page 27 of 47



day and from month to month.”).         On the other end, Remington

Rand Bus. Serv. v. Acme Card Sys. Co., 71 F.2d 628 (4th Cir.

1934), found that a defendant’s continuous operation of an

office and salesroom in a district for five years satisfied §

1400(b).    Id. at 629 (“Remington . . . has operated an office

and salesroom at 130 West Fayette street, Baltimore, Md., for

more than five years prior to the institution of the pending

suit under the supervision of a regional sales manager for the

sale of products sold by the defendant.”).

            The Federal Circuit later provided additional guidance

in In re Google LLC, 949 F.3d 1338.         Google explained that the

patent venue statute must be read in light of the corresponding

service statute, which presumed that a defendant would only have

a “regular and established place of business” if it also had an

“agent . . . engaged in conducting such business.”            Id.     The

court must, therefore, examine whether the defendant “had an

employee or agent with a regular, physical presence at its

‘place of business’ and whether that employee or agent was

conducting [its] business.”       Id.

                    i. Rossetti

            Despite an opportunity to take venue discovery, Uni-

Systems has failed to show that Rossetti’s purported place of

business in the district is regular and established.               The court

is cognizant of Uni-Systems’ arguments with respect to the


                                     27
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.726   Page 28 of 47



alleged regularity of Rossetti’s presence at the district.               Uni-

Systems cites to testimony indicating that an employee from

Rossetti visited the NTC site approximately once every two weeks

or so throughout the relevant period.         Although the visits are

tied to specific projects and were not necessarily orderly in

nature – and, by all appearances, were more sporadic and on an

as-needed basis – Rossetti can fairly be said to have a regular

presence in the district.

            Rossetti responds to this point not by contesting that

it has a regular presence, but by asserting that the statute

requires more.     What the statute requires, Rossetti says, is not

just regular presence, but a regular place of business.              See,

e.g., Regents, 299 F. Supp. 3d at 1042 (finding no regular place

of business despite the fact that twelve different employees

from the defendant visited the district); Lites Out, LLC v.

OutdoorLink, Inc., No. 17-CV-00192, 2017 WL 5068348, at *2 (E.D.

Tex. Nov. 2, 2017) (finding no regular place of business despite

traveling out-of-state employees and contractors regularly

traveling to the district to install equipment on billboards as

defendant lacked a physical place of business in the district).

These cases are arguably distinguishable, as here the employees

of Rossetti visit a single location, but the dispute is somewhat

academic, as Rossetti’s business is clearly not “established” in

this district.


                                     28
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.727   Page 29 of 47



            Cray indicated that whether a business is sufficiently

permanent to be “established” is separate from whether it is

“regular.”    Yet, Uni-Systems attempts to shoehorn the same facts

– the regular presence of Rossetti employees at the NTC

construction sites – into an argument satisfying the established

component of this requirement.        In the context of this case, the

presence of Rossetti employees does not render its alleged place

of business “settled certainly or fixed permanently.”              Rossetti

worked at thirteen different construction sites across the NTC

campus, each of which was for a particular project and was

temporary in nature. 10     None of the construction sites, by their

nature, had an element of permanence to them.            See Phillips v.

Baker, 121 F.2d 752, 756 (9th Cir. 1941) (“A ‘regular place of

business’ is, obviously, a place where such business is carried

on ‘regularly’ and not merely temporarily, or for some special

work or particular transaction.”); Winterbottom v. Casey, 283 F.

518 (E.D. Mich. 1922).      Rossetti’s only regular and established

place of business during the relevant period was its Detroit

headquarters, and although Rossetti was regularly present in

this district, it took no steps to make its presence at the NTC

anything more than sporadic and temporary.            Compare, e.g.,

Cordis, 769 F.2d 733 (engaging a secretarial service and


10To the extent Rossetti seeks to argue that the entire NTC is the place of
Rossetti, Rossetti’s business at the NTC would still not be sufficiently
regular or established, nor would the NTC qualify as a place “of Rossetti.”


                                     29
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.728   Page 30 of 47



including phone number of said service as its contact

information in district).

            Uni-Systems attempts to show permanence by analogizing

Rossetti’s presence to the business in Remington, 71 F.2d 628,

which is not an apt analogue.        Rather, Rossetti’s presence is,

by its nature – and without further acts to make its presence

anything more – temporary.       Rossetti’s presence is more akin to

the semiannual trade sale in Knapp, undercutting Uni-Systems’

argument.

            Uni-Systems also argues that Rossetti’s contractual

relationships with the NTC lend sufficient permanence to its

presence.    Although a contract can, under the appropriate

circumstances, suggest a sufficiently established business, the

facts are critical.      Here, the contract was to provide sporadic

services for temporary projects; this sort of conduct, by its

nature, does not lend any permanence to Rossetti’s business at

the NTC.    Compare, e.g., Tinnus Enterprises, LLC v. Telebrands

Corp., No. 17-cv-170 (RWS), 2018 WL 4560742, at *4 (E.D. Tex.

Mar. 9, 2018) (finding existence of contract relevant to

presence at leased shelves in stores sufficiently permanent

where it leased premium shelf space for several continuous

years); In re Google LLC, No. 2018-152, 2018 WL 5536478, at *3

(Fed. Cir. Oct. 29, 2018) (finding existence of contract




                                     30
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.729   Page 31 of 47



relevant where it ensured presence of server, the purported

place of business, in fixed location for significant time).

            The conclusion that Rossetti lacks an established,

regular place of business in this district is bolstered by the

Federal Circuit’s recent decision in In re Google, 949 F.3d 1338

(Fed. Cir. 2020).      In Google, the panel explained that the

patent venue and service statutes must be read together.              As the

patent service statute “plainly assumes that the defendant will

have a ‘regular and established place of business’ within the

meaning of the venue statute only if the defendant also has an

‘agent . . . engaged in conducting such business,’”            there must

be an agent regularly present.        Here, the court cannot say that

Rossetti has an employee or agent in this district on a regular

or established basis.      Indeed, as Rossetti has only a periodic

presence in this district, and has taken no steps to establish a

permanent presence, it would be difficult to locate and identify

a Rossetti employee at the NTC or within the Eastern District of

New York to effect service.       This lack of a “permanent agency

transacting the business” cuts against a finding that Rossetti’s

business in this district is established.

                   ii. Morgan

            Just as Rossetti’s business in the Eastern District of

New York does not qualify as regular and established, Morgan’s

certainly does not.      Uni-Systems argues that Morgan’s business


                                     31
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.730    Page 32 of 47



at the NTC is regular because Morgan employees traveled to the

NTC roughly 60 times between March 2014 and June 2018.               (Opp. at

16.)   Uni-Systems seeks to average this out to amount to one

visit a month, but unlike Rossetti’s representative – who

explicitly testified that its employees visited the NTC roughly

once every two weeks – Morgan’s visits were not stated as

occurring with any regularity.        Rather, as the facts summarized

above showed, Morgan visited only periodically, with the bulk of

its visits concentrated during a single phase of each of two

projects.    The sporadic nature of its visits weigh against a

finding of regularity.

            Again, however, the above dispute is immaterial

because it is clear that Morgan’s place of business in this

district is not established.        Cray instructs that a place of

business is not “regular and established” if it is carried on

“temporarily, or for some special work or particular

transaction.”     Cray 871 F.3d at 1362-63.       Here, Morgan’s work

pertained to two transactions at the NTC campus, namely, the

Ashe and Armstrong Retractable Roofs.         As in Winterbottom, even

assuming that Morgan had established a place at the construction

sites to assist in these projects, neither could be considered

sufficiently permanent. 11     Winterbottom, 283 F. 518.           Morgan’s



11As with Rossetti, to the extent Uni-Systems would argue that Morgan’s place
of business was the completed stadia or the NTC as a whole, its presence


                                     32
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.731   Page 33 of 47



primary activities occurred in Ohio, and its conduct at the NTC

was largely limited to observing the installation of the

components, which was performed by Hunt or its subcontractors.

            Uni-Systems again seeks to rely on contractual

relationships to show permanence.         The court agrees with Morgan

that the maintenance contract is beyond the scope of the court’s

analysis as it was effected after the commencement of this

action.    See 8 Chisum on Patents § 21.02, Part 3 of 4, at 11

(“Thus events after the filing of the complaint cannot be relied

upon (though they may provide the basis for refiling a complaint

or possibly filing a supplemental complaint).”)            Uni-Systems

appears to argue that, although the contract post-dates

commencement of this action, it remains germane to the analysis.

Even if true, however, Morgan’s quarterly maintenance during the

U.S. Open would certainly fall closer to Knapp than to Remington

on the spectrum set forth by Cray.

            The court also notes that the character of Morgan’s

conduct further counsels against a finding that its place of

business at the NTC is regular and established.            The Google

panel considered whether installation of Google servers would

constitute “regular and established” business.           949 F.3d at

1346.   The panel found that “installation activity does not



there would be only sporadic, and it would nonetheless not constitutes a
place “of Morgan” as required by Cray.


                                     33
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.732   Page 34 of 47



constitute the conduct of a ‘regular and established’ business,

since it is a one-time event for each server.”           Id.   Similarly,

the Google panel considered whether maintenance activities would

constitute regular business.        The panel concluded that

“[m]aintaining equipment is meaningfully different from – as

only ancillary to – the actual producing, storing, and

furnishing to customers of what the business offers.”              Id.

These holdings appeared to have turned, at least in part, on a

finding that the installation and maintenance of servers was

only ancillary to Google’s business.

            Although this case presents somewhat different facts

than Google, the relevant considerations still apply.              Morgan

was engaged to design and manufacture parts, which it delivered

to the NTC for installation.        This installation, which Morgan

merely observed, was a one-time process for each roof, and thus

would not qualify as “regular.”        Similarly, through Morgan’s

maintenance could arguably be considered more than ancillary to

its business, the maintenance visits would not be regular enough

to satisfy the second Cray requirement.          See also, e.g.,

Mantissa Corp. v. Great Am. Bancorp, Inc., No. 18-CV-2103, 2020

WL 1302513, at *4 (C.D. Ill. Mar. 18, 2020) (citing Google in

rejecting proposition that conducting maintenance at bank’s ATMs

would constitute regular and established business); Cellular

Dynamics Int’l, Inc. v. Lonza Walkersville, Inc., No. 17-CV-


                                     34
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.733   Page 35 of 47



0027-SLC, 2017 WL 4046348, at *6 (W.D. Wis. Sept. 12, 2017)

(“Neither sporadic, as-needed service calls nor periodic

maintenance visits amount to a ‘permanent and continuous

presence.’”).

          C. Element Three: “Of the Defendant”

            Although Uni-Systems failed to satisfy the foregoing

Cray requirement, the court will nonetheless consider the last

requirement – whether the place identified is a place of

business “of the defendant.”        Cray, 871 F.3d at 1362 (emphasis

added).    The defendant must “establish or ratify the place of

business.”    Id. at 1364.     The Federal Circuit set forth a number

of relevant considerations to assist the district courts in

their analyses, including whether the defendant:

      •   Owns or leases, or exercises other attributes of
          possession or control over, the identified place;

      •   Conditioned employment on an employee’s continued
          residence in the district, or the storing of materials at
          a place in the district so they can be distributed or
          sold from that place;

      •   Represents it has a place of business in the district, or
          markets or advertises to the extent it indicates the
          defendant itself holds out a place for its business in
          the district; and

      •   Conducts similar activity at the identified place
          compared to the defendant’s other places of business.

Cray, 871 F.3d at 1363-64.

            The parties dispute the relevance of these

considerations in the instant action.         Rossetti and Morgan focus


                                     35
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.734   Page 36 of 47



on the specific Cray considerations and argue they are not met.

Uni-Systems, however, notes that Cray set forth these elements

in the context of distinguishing the place of a defendant from

the place of a defendant’s employee.         Uni-Systems asserts that

what the Cray factors really do is differentiate whether a

defendant chose to do business at a particular place, or whether

the defendant’s employee happened to make that choice without

the involvement of the defendant.         (Opp. at 20.)     Thus, Uni-

Systems contends, the relevant inquiry should be whether the

defendant committed to doing business at the place.

            Courts have noted, however, that “[t]he analysis to be

applied to a business location is similar to that applied to an

employees’ home office.”       Zaxcom, Inc. v. Lectrosonics, Inc.,

No. 17-CV-3408 (NGG) (SJB), 2019 WL 418860, at *7 (E.D.N.Y. Feb.

1, 2019).    A good example of this is In re ZTE, 890 F.3d 1008

(Fed. Cir. 2018), in which the defendant, ZTE (USA) Inc., had

contracted with a third-party call center, iQor, to provide

services.    Id. at 1015.     The defendant had “at least two full-

time [ZTE] employees (supervisors) on site at the call center.”

Id.   The plaintiff argued that the call center constituted a

place of ZTE, and the district court agreed.           The Federal

Circuit vacated the district court’s decision, explaining that:

      While the magistrate judge found that ZTE USA has at least
      two full-time employees (supervisors) on site at the call
      center, the determining factor is whether those employees


                                     36
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.735   Page 37 of 47



      render the call center a place of the defendant, not solely
      a place of the defendant’s employees.

      The magistrate judge did not consider whether ZTE USA
      itself possesses, owns, leases, or rents the office space
      for the call center or owns any of the equipment located
      there. The magistrate judge also made no findings as to
      whether any signage on, about, or relating to the call
      center associates the space as belonging to ZTE USA.
      Finally, the magistrate judge did not make findings
      regarding whether the location of the call center was
      specified by ZTE USA or whether iQor would need permission
      from ZTE USA to move its call center outside of the Eastern
      District of Texas or to stop working for ZTE USA.

Id. at 1016 (internal quotation marks and brackets omitted).

            The ZTE court thus confronted a situation where two of

the defendant’s employees regularly conducted work at a third-

party facility.     The Federal Circuit indicated that the

determining factor was whether the presence of the defendant’s

employees rendered the third-party location a place of the

defendant, not just a place of the defendant’s employee.              The

Federal Circuit criticized the district court for not

considering ZTE’s connection with the call center, e.g., whether

ZTE owned, leased, or rented the office space of the call

center, rather than the mere presence of ZTE employees at the

call center.

            ZTE instructs that this court cannot, and should not,

abandon the Cray considerations entirely in considering whether

Rossetti and/or Morgan ratified the NTC as their place of

business, or if the NTC was simply a place where their employees




                                     37
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.736   Page 38 of 47



serviced a particular customer.        See also Automated Packaging

Sys., Inc. v. Free-Flow Packaging Int’l, Inc., No. 14-CV-2022,

2018 WL 400326, at *10 (N.D. Ohio Jan. 12, 2018) (“At best, the

facts merely show that there are several physical locations

within this district where FPI employees occasionally carry ‘on

certain work for [their] employer.         That is not the same as

Defendant having a regular and established place of business in

this District.’” (quoting BillingNetwork Patent, Inc. v.

Modernizing Medicine, Inc., No. 17 C 5636, 2017 WL 5146008, at

*3 (N.D. Ill. Nov. 6, 2017) (citing Cray, 871 F.3d at 1365))).

The court will, thus, apply the Cray considerations, accounting,

of course, for the unique circumstances of this action.

                    i. Rossetti

            Uni-Systems alleges in its Second Amended Complaint

that Rossetti ratified the NTC as its place of business as

follows: “Rossetti has ratified the National Tennis Center as

its place of business by exercising control over sites during

and after construction, both in practice, through approval and

rejection of trade submittals, and contractually, through its

right to access the sites as needed and its obligations to,

inter alia, monitor work and perform on-site inspections.”               (SAC

¶ 12.)    These allegations are patently insufficient and do

nothing to change the court’s previous finding that Uni-Systems’




                                     38
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.737   Page 39 of 47



allegations only showed that Rossetti provided services to a

customer at the customer’s place of business.

            None of the Cray considerations counsels in favor of a

finding that Rossetti has “ratified” the NTC as Rossetti’s place

of business, rather than that of its customers.            Rossetti did

not own any part of the NTC.        Uni-Systems further asserts that

Rossetti exercised “attributes” of control over the construction

sites, but, at best, contends only that Rossetti had a modicum

of control over the construction sites, and not the NTC campus

as a whole.    See CONTROL, Black's Law Dictionary (11th ed. 2019)

(defining “control” as “the power or authority to manage,

direct, or oversee,” and giving as an example, “the principal

exercised control over the agent”).         In contrast to Rossetti,

the USTA owned the campus, decided when to conduct renovations,

decided who to hire to work on projects, decided how to use the

campus, and controlled full access to the campus and all

operations.    Furthermore, Rossetti has no employees residing in

this district, let alone any working regularly at the NTC, and

did not condition any employment on one’s willingness to

periodically travel to the NTC.        Nor did Rossetti advertise the

NTC as its place of business, list the NTC as such in any

directory, or place the Rossetti name on a sign associated with

any NTC building.      The construction sites and/or the NTC are




                                     39
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.738   Page 40 of 47



clearly places of USTA, and are merely places where Rossetti

employees carried out work on behalf of their employer.

            Cray indicated that “[a] further consideration for

this requirement might be the nature and activity of the alleged

place of business of the defendant in the district in comparison

with that of other places of business of the defendant in other

venues.”    Cray, 871 F.3d at 1364.       The panel noted that the

comparative nature of the defendant’s activities in different

venues would only be relevant to the extent it reveals the

nature of the businesses used by the defendant.            Id. (“[A]

relative comparison of the nature and activity may reveal, for

example, that a defendant has a business model whereby many

employees’ homes are used by the business as a place of business

of the defendant.”).      Here, a comparison of Rossetti’s

operations makes clear the NTC is not a place of Rossetti’s

business.    Rossetti was engaged to provide design services, and

completed all design services in Detroit, conducted its review

of trade submittals and various other obligations in Detroit,

and housed all of its employees in Detroit.           Rossetti employees

visited the NTC to only attend local meetings and field visits.

The NTC is not a “place of business” of Rossetti, but instead a

place of Rossetti’s customer.

            Although, as the parties note, no court has ruled

exclusively on whether a customer’s location can constitute a


                                     40
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.739   Page 41 of 47



place of business of the defendant, this is not the first time

such facts are before a court.        Several courts have considered

and rejected, explicitly or implicitly, the notion that a

customer’s location is equivalent to one of the defendant.               See,

e.g., Automated Packaging, 2018 WL 400326, at *9 (N.D. Ohio Jan.

12, 2018) (“[S]ervicing a customer at the customer’s facility

cannot transform that facility into the patent defendant’s place

if the defendant does not hold such place out as its own.”);

Regents of the University of Minnesota v. Gilead Sciences, Inc.,

299 F. Supp. 3d 1034, 1042 (D. Minn. 2017) (“While the Court

agrees [defendant’s] employees service customers in Minnesota,

whether through visits to healthcare providers or clinical trial

facilities, this servicing occurs at the customer’s physical

place, not [defendant’s].”); Niazi v. St. Jude Med. S.C., Inc.,

No. 17-CV-183-JDP, 2017 WL 5159784, at *3 (W.D. Wis. Nov. 7,

2017) (“District courts that have applied § 1400(b) since Cray

have . . . concluded that servicing customers in a particular

district does not satisfy § 1400(b) — even if employees live in

the district — if the defendant ‘does not hold out its

employees' homes as the company's places of business.’”).

            Uni-Systems, nevertheless, argues that Rossetti merely

must “commit to engage in business” from the place, and that

this commitment is evident from its contracts to do business at

the NTC.    But those contracts are just that – agreements to do


                                     41
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.740   Page 42 of 47



business, not to maintain a place of business.           One can engage

in business at a place that is not its own, as Rossetti did

here.   Reading the statute as Uni-Systems suggests would read

out any distinction between the “doing business” inquiry of the

general venue statute, 28 U.S.C. § 1391, and the “regular and

established place of business” inquiry of the patent venue

statute, 28 U.S.C. § 1400(b).        Ratifying a place of business as

one’s own requires more than simply agreeing to do business at

the place, and the facts of this case do not support a finding

that Rossetti has ratified the NTC construction sites, or the

NTC campus in its entirety, as “its” place of business.

                   ii. Morgan

            Uni-Systems alleges that Morgan “ratified the [NTC] as

its place[] of business by exercising control over the site

during construction, both in practice, through regulation and

supervision of safety conditions, and contractually, through its

obligations to, inter alia, protect and maintain all materials,

machinery, tools, equipment, and supplies on-site.”            (SAC ¶ 14.)

Uni-Systems argues that Morgan “further ratified the [NTC] as

its place of business by exercising control over the retractable

roofs in the course of maintaining and inspecting the completed

roofs, and by providing trained employees to operate the roofs.”

(Id.)   These arguments, again, are insufficient.




                                     42
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.741    Page 43 of 47



            None of the Cray considerations suggests that Morgan

ratified the NTC as its place of business.            Morgan does not own

or lease any property in this district, let alone any part of

the NTC.    Uni-Systems overstates its case in arguing that Morgan

exercised attributes of control over the NTC or any part of it.

Morgan has no employees residing in this district, nor does

Morgan distribute or sell any materials from storage places in

this district.     To the extent Uni-Systems argues that Morgan

conditions employment on employees’ presence in this district,

that argument is unavailing.        The relevant inquiry is whether

the employer conditions the employees’ employment on their

residence – not presence – in this district.           Here, the presence

of Morgan employees was “material” to the company’s business,

but there is no evidence that Morgan conditioned these

employees’ employment on residence in this district.               See

Regents, 299 F. Supp. 3d at 1044.         Indeed, none of the Morgan

employees resides here.       And Morgan does not advertise, market,

or hold out to the public that it has a place of business in

this district.

            Furthermore, a comparison of Morgan’s operations in

Ohio with its conduct at the NTC makes abundantly clear that the

NTC was not a place of Morgan’s business at all.            Morgan was

contracted to provide design, manufacture, commission, and

installation supervisions services.         During the engineering and


                                     43
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.742   Page 44 of 47



manufacturing phase of each project, Morgan’s activities were

limited to designing aspects of the roof and building

mechanization components, which occurred in Ohio.            Once that

work was completed, Morgan’s role was limited to observing

installation, which was performed by Hunt or its subcontractors.

Morgan’s observation and supervision services during

installation were incidental to its primary service, designing

and manufacturing parts for the retractable roofs.            See Google,

949 F.3d at 1346. 12

         D. Convenience and Fairness

            Uni-Systems finally argues “the fairness and

convenience policies underlying the patent venue statute support

a determination that venue is proper as to both Morgan and

Rossetti.”    (Opp. at 25.)     But as the cases Uni-System cites

make clear, venue requirements exist for the benefit of

defendants.    Hoover Group, Inc. v. Custom Metalcraft, Inc., 84

F.3d 1408 (Fed. Cir. 1996).       Denver & Rio Grande W.R.R. Co. v.

Bhd. Of R.R. Trainmen, 387 U.S. 556 (1967), declined to allow an

unincorporated association to be sued in any jurisdiction in

which any of its members resided under § 1391 as “patently


12Uni-Systems also cites the fact that Morgan consented to venue in this
district under its contracts with Hunt and Hardesty & Hanover. (Opp. at 23.)
Whether Morgan consented to venue in other contracts, which Uni-Systems
cannot enforce, or whether Morgan’s objection to venue is “tactical” does not
make venue any more or less proper under the patent venue statute, which does
not expressly provide for contractual exceptions.



                                     44
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.743   Page 45 of 47



unfair to the association when it is remembered that venue is

primarily a matter of convenience of litigants and witnesses.”

And Leroy v. Great W. United Corp., 443 U.S. 173 (1979),

recognized that “[i]n most instances, the purpose of statutorily

specified venue is to protect the defendant against the risk

that a plaintiff will select an unfair or inconvenient place of

trial.”    Id. at 183-84 (emphasis added).

            In any event, as the court indicated above, the patent

venue statute is not to be liberally construed “in the interests

of some overriding policy.”       Schnell, 365 U.S. at 262.         The

Federal Circuit’s decisions have made clear that courts are

cautioned not to broadly read the venue statute.            See, e.g.,

Google, 949 F.3d at 1346 (“We reach our conclusion bearing in

mind that, as we noted in Cray, the Supreme Court has cautioned

against a broad reading of the venue statute.”).            Thus, although

the court is inclined to agree with Uni-Systems that it would be

more convenient to address all claims in a single forum, the

statute requires otherwise.

   IV.    Dismissal vs. Transfer

            “Pursuant to 28 U.S.C. § 1406(a), where, as here,

venue is improper, the court must decide whether to dismiss the

action, or, if it is in the interest of justice, to transfer the

action to a venue ‘in which it could have been brought.’”

NetSoc, 2019 WL 4857340, at *5.        “This decision ‘lies within the


                                     45
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20    PageID.744   Page 46 of 47



sound discretion of the district court.’”             Id. (quoting Blakely

v. Lew, 607 Fed. App’x 15, 18 (2d Cir. 2015)).            “Dismissal, as

opposed to transfer, is advisable when the case is a ‘sure

loser.’”    Id. (quoting Gonzalez v. Hasty, 651 F.3d 318, 324 (2d

Cir. 2011)).     Here, although the court has previously found that

Uni-Systems’ amended complaint only barely stated a claim

against Rossetti and Morgan, it cannot conclude that Uni-Systems

is so certain to lose that dismissal is warranted.

            Accordingly, the court finds transfer to be in the

interest of justice.      Although Uni-Systems does not address the

possibility of transfer in its opposition, the Rossetti

defendants request transfer to the Eastern District of Michigan,

where Rossetti resides, and the Morgan defendants request

transfer to the Northern District of Ohio, where Morgan resides.

The court is reluctant to make a decision that will result in

duplicative litigation, but “§ 1400(b) and the applicable case

law unequivocally compel such a decision.”            Kohnstamm & Co.,

Inc. v. Allied Chem. Corp., No. 72 Civ. 301, 1974 WL 20206, at

*4 (S.D.N.Y. Mar. 21, 1974); see also Tour, 377 F. Supp. 3d at

211 n.11; Toombs v. Goss, 768 F. Supp. 62, 62 (W.D.N.Y. 1991).

                                 Conclusion

            For the foregoing reasons, Rossetti’s motion to

transfer is GRANTED.      The Clerk of Court is directed to sever

Uni-Systems’ claims against both Rossetti Inc. and Rossetti P.C.


                                     46
Case 2:20-cv-10953-BAF-APP ECF No. 6 filed 04/17/20   PageID.745   Page 47 of 47



from this action and transfer them to the Eastern District of

Michigan.    Morgan’s motion to transfer is also GRANTED.            The

Clerk of Court is directed to sever Uni-Systems’ claims against

Morgan Engineering, Morgan Automation, and Morgan Kinetic and

transfer them to the Northern District of Ohio.

SO ORDERED.

Dated:      April 7, 2020
            Brooklyn, New York

                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                     47
